


110 HR 6318 IH: To designate a portion of United States Route 20A,

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6318
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate a portion of United States Route 20A,
		  located in Orchard Park, New York, as the Timothy J. Russert
		  Highway.
	
	
		1.FindingsCongress finds the following:
			(1)Timothy
			 Tim John Russert was born on May 7, 1950, in Buffalo, New York,
			 to Elizabeth and Timothy Joseph Russert.
			(2)Tim Russert
			 graduated from Canisius High School in Buffalo, New York, earned his bachelor's
			 degree in political science from John Carroll University in 1972, and earned
			 his Juris Doctor from Cleveland State University—Marshall School of Law in
			 1976.
			(3)Tim Russert
			 embarked on a career in public service with Senator Daniel Patrick Moynihan and
			 Governor of New York Mario Cuomo from 1977 to 1984.
			(4)After his career
			 in public service, Tim Russert began his career in journalism when he joined
			 NBC in 1984.
			(5)In 1991, Tim
			 Russert became the host of the Sunday morning news program Meet the Press, the
			 longest running program in the history of television. He would go on to become
			 the longest serving host of the show.
			(6)Throughout his
			 career, Tim Russert received 48 honorary doctorates and several awards for
			 excellence in journalism, including—
				(A)the Edward R.
			 Murrow Award from the Radio-Television News Directors Association;
				(B)the John Peter
			 Zenger Freedom of the Press Award;
				(C)the American
			 Legion Journalism Award;
				(D)the Veterans of
			 Foreign Wars News Media Award;
				(E)the Congressional
			 Medal of Honor Society Journalism Award;
				(F)the Allen H.
			 Neuharth Award for Excellence in Journalism;
				(G)the David Brinkley
			 Award for Excellence in Communication;
				(H)the Catholic
			 Academy for Communication’s Gabriel Award; and
				(I)an Emmy Award from
			 the National Academy of Television Arts and Sciences.
				(7)In 2004, Tim
			 Russert authored the best selling autobiography Big Russ and Me,
			 which chronicled his life growing up in South Buffalo and his education at
			 Canisius High School. He is also the author of Wisdom of our
			 Fathers.
			(8)Tim Russert
			 advocated on behalf of abused children and voiced the need to protect our
			 Nation’s young people, serving on the board of directors of the Greater
			 Washington Boys and Girls Club and America’s Promise—Alliance for Youth.
			(9)Tim Russert sat in
			 the front seat of history, chronicling the political and societal events that
			 have defined our time, and serving as a trusted source of information and
			 analysis for millions of Americans.
			(10)Tim Russert was a
			 tireless booster of Buffalo, a famous fan of his beloved Buffalo Bills, and was
			 always proud of his South Buffalo roots, a source of civic pride in the western
			 New York community.
			(11)Tim Russert
			 passed away on June 13, 2008. He is survived by his wife, Maureen Orth, and
			 their son, Luke Russert.
			2.DesignationThe portion of United States Route 20A
			 located in Orchard Park, New York, between Abbot Road and California Road shall
			 be known and designated as the Timothy J. Russert
			 Highway.
		3.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the portion of United
			 States Route 20A referred to in section 2 shall be deemed to be a reference to
			 the Timothy J. Russert Highway.
		
